DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            CHARLES PRICE,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-3471

                                 [May 10, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ari Abraham Porth,
Judge; L.T. Case No. 06-020906CF10A.

  Charles Price, Bowling Green, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.